Citation Nr: 1615477	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  09-29 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to the service-connected posttraumatic stress disorder (PTSD) and to include as secondary to in-service herbicide and environmental toxins. 

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to the service-connected PTSD and to include as secondary to in-service herbicide and environmental toxins.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army between November 1966 and August 1968, to include a tour in the Republic of Vietnam (Vietnam) during the Vietnam War.

These matters come before the Board of Veterans' Appeals (Board) on appeal from two rating decisions.  In March 2007, the Department of Veterans' Affairs (VA) Regional Office (RO) in Columbia, South Carolina, issued a rating decision that, in pertinent part, denied service connection for hypertension, claimed as high blood pressure. 

The second rating decision on appeal was issued in September 2008, at which time the Montgomery, Alabama, RO, in pertinent part, denied service connection for GERD, and denied service connection for hypertension based on a finding that "the evidence submitted [was] not new and material."

Jurisdiction over the Veteran's claims file currently rests with the Montgomery, Alabama, RO.

The September 2008 decision treated the issue of entitlement to service connection for hypertension as one of "new and material evidence."  38 C.F.R. § 3.156 (2014).  This treatment was presumably because in a January 2008 communication the Veteran submitted a "new claim" for service connection for hypertension as secondary to PTSD.  As the January 2008 "new claim" seeking service connection was within a year of the March 2007 denial, and the context of the communication clearly indicated that he disagreed with the denial in the rating decision and believed service connection was warranted, the Board construes the January 2008 "new claim" as a Notice of Disagreement (NOD) with the March 2007 rating decision.  "[T]he actual wording of the communication and the context in which it was written" must be considered in determining whether it constitutes an NOD.  Jarvis v. West, 12 Vet. App. 559, 561 (1999).  The Veteran's January 2008 letter clearly expressed dissatisfaction with the result of the March 2007 rating decision concerning hypertension.  Id.; see 38 C.F.R. § 20.201 (2014).

The Board notes in this regard that, as the Veteran properly appealed the March 2007 rating decision, the issue of entitlement to service connection for hypertension on appeal is not one of new and material evidence.  38 C.F.R. § 3.156.

In June 2011, the Veteran was afforded his requested Board hearing before the undersigned Veterans Law Judge (VLJ) at the local RO.  A copy of the hearing transcript has been associated with the claims file.  

In August 2012 and February 2015, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

The Board notes that additional medical evidence was submitted after the April 2015 Supplemental Statement of the Case (SSOC), and no waiver of initial RO review of this evidence from the Veteran or his representative was received.  However, these records make no mention of a potential nexus between hypertension and GERD to service or service-connected disability, which is the dispositive issue in this case.  As such, the records are in not pertinent or relevant to the claims adjudicated.  A waiver for this evidence is not necessary, nor is the initial consideration of this evidence by the RO.  38 C.F.R. §§ 20.800, 20.1304 (2015).

Finally, the Board acknowledges that the issue of entitlement to an increased rating for PTSD, currently evaluated as 50 percent disabling, has been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on this issue - namely, scheduling the Veteran for his requested Travel Board hearing.  As such, the Board will not accept jurisdiction over the issue at this time, but the issue will be the subject of a subsequent Board decision.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.


FINDINGS OF FACT

1.  The Veteran's hypertension was not manifested during his active military service, is not shown to be causally or etiologically related to his active military service, to in-service herbicide and environmental toxins, is not shown to have manifested within one year from the date of his separation from the military, and is not shown to be caused or aggravated by the service-connected PTSD.

2.  The Veteran's GERD was not manifested during his active military service, is not shown to be causally or etiologically related to his active military service, to in-service herbicide and environmental toxins, and is not shown to be caused or aggravated by the service-connected PTSD.


CONCLUSIONS OF LAW

1.  Service connection for hypertension, to include as secondary to the service-connected PTSD and to include as secondary to in-service herbicide and environmental toxins, is not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

2.  Service connection for GERD, to include as secondary to the service-connected PTSD and to include as secondary to in-service herbicide and environmental toxins, is not established.  38 U.S.C.A. §§ 1110, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the AOJ dated in December 2006 and February 2008 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letters also provided the Veteran with information concerning the evaluations and effective dates that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  These letters were provided prior to the initial AOJ adjudication of his claims in the March 2007 and September 2008 rating decisions.  

The Board notes that the Veteran has not been provided notice of the requirements for establishing service connection on a secondary basis or for establishing service connection based on in-service herbicide exposure for his claims.  However, the Board finds that the Veteran, to include through his representative, demonstrated actual knowledge of the information and evidence necessary to substantiate his claims on a secondary service connection basis and on an in-service herbicide exposure basis by way of the arguments made to the AOJ and communications to the Board.  Notably, during the June 2011 hearing, the undersigned discussed with the Veteran the various potential bases to service connect his disabilities.  The Veteran demonstrated an understanding of the evidentiary requirements by submitting medical treatise articles discussing potential aggravation of blood pressure and GERD due to stress, and he sought a medical opinion on aggravation in the VA clinic setting in June 2011.  Thus, the Board finds that there is no prejudicial error.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Moreover, the Veteran has not alleged any prejudicial error in the content or timing of the VCAA notices he received.  As explained in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), he, not VA, has this burden of showing there is a VCAA notice error in timing or content and, moreover, that it is unduly prejudicial, meaning outcome determinative of his claim.  Thus, absent this pleading or showing, the duty to notify has been satisfied in this case.

For all of these reasons, the Board concludes that the appeals may be adjudicated without a remand for further notification.

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's STRs, personnel records, and post-service treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorders currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran participated in VA examinations in September 2012 and April 2015, the results of which have been included in the claims file for review.  The examinations involved reviews of the claims file, thorough examinations of the Veteran, and medical opinions that were supported by sufficient rationale.  Therefore, the Board finds that the VA examinations and medical opinions are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claims.

Furthermore, the Veteran was afforded a Board hearing in June 2011.  A Board member has two duties at a hearing:  (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim; and, (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2) (2015); Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).

Here, during the hearing, the VLJ specifically noted the issues as shown on the title page of this decision.  The Veteran was assisted at the hearing by an accredited representative from The American Legion.  The VLJ and representative asked the Veteran questions regarding the elements of the claims that were lacking to substantiate the claims for benefits.  The representative and the VLJ asked the Veteran questions to ascertain whether he had submitted evidence in support of these claims.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Additionally, the undersigned advised the Veteran of his right to submit additional evidence in support of his claims, to include medical treatise articles and medical opinion.

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that the VLJ complied with the aforementioned hearing duties, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Board is also satisfied as to substantial compliance with its August 2012 and February 2015 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The remands included obtaining the Veteran's recent VA treatment records, which were obtained and associated with the claims file.  The remands directed the AOJ to send the Veteran a letter asking for the names and addresses of his private treatment providers in an attempt to obtain those medical records.  The Veteran was sent this letter in September 2012, and all pertinent treatment records associated with his claims have been obtained.  The remands also included scheduling the Veteran for VA examinations and medical opinions, which were provided in September 2012 and April 2015.  Finally, the remands directed the AOJ to readjudicate the claims, which was accomplished in the January 2013 and April 2015 SSOCs.  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Service Connection

A.  General Regulations and Statutes

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including cardiovascular-renal disease, to include hypertension, will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R.  § 3.303(d).   

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran also asserts that he was exposed to Agent Orange (herbicides) in service and therefore, as a result, he has hypertension and GERD due to Agent Orange exposure.  For purposes of establishing service connection for a disorder resulting from exposure to an herbicide agent, a veteran who, during active military, naval, or air service, served in Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes military service in the waters offshore and military service in other locations if the conditions of the military service involved duty or visitation in Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009) (holding that service in Vietnam means that the veteran actually set foot within the land borders of Vietnam).  

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a non-service-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  In reaching this determination as to aggravation of a non-service-connected disorder, consideration is required as to what the competent evidence establishes as the baseline level of severity of the non-service-connected disease or injury (prior to the onset of aggravation by service-connected disability), in comparison to the medical evidence establishing the current level of severity of the non-service-connected disease or injury.  These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4) for evaluating that particular non-service-connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

A combat veteran's assertions of an event occurring during combat are to be presumed true if consistent with the time, place and circumstances of such service.  See 38 U.S.C.A. § 1154(b); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  However, 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

B.  Hypertension

The Veteran seeks service connection for hypertension, to include as secondary to the service-connected PTSD and to include as secondary to in-service herbicide and environmental toxins. 

The Board will begin by addressing direct service connection.

As noted above, the first element of direct service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established.  On VA examination in September 2012, the Veteran was diagnosed with hypertension.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of direct service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  

As an initial matter, the Veteran served on land in Vietnam during the Vietnam War and, therefore, is presumed to have been exposed to herbicides.  However, the Board notes that the herbicide presumption does not apply to the Veteran because his current diagnosis of hypertension is not listed as a presumed disorder under the herbicide presumption.  Accordingly, the herbicide presumption does not apply to the Veteran.  38 C.F.R. § 3.307(a)(6)(ii).  

However, the Board observes that the National Academy of Sciences (NAS) has placed hypertension in the category of "limited or suggestive evidence of an association" with exposure to herbicides.  See, e.g., Health Effects Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32,540, 32,549 (June 8, 2010) ("In Update 2006, NAS concluded that there was 'limited or suggestive evidence of an association between exposure to the compounds of interest and hypertension.'"); Health Outcomes Not Associated With Exposure to Certain Herbicide Agents; Veterans and Agent Orange: Update 2008, 75 Fed. Reg. 81,332, 81,333 (December 27, 2010) (NAS, in 2008, categorized certain health outcomes, including hypertension, to have "'limited or suggestive evidence of an association.'  This category is defined to mean that evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence.").  This was reiterated in again Update 2010.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924, 47,926 (Aug. 10, 2012).

VA has determined there is no positive association between exposure to herbicides and any other disorder for which the VA Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27630-27641 (2003).  The Secretary of VA has specifically excluded hypertension as a disease presumed to have resulted from exposure to herbicide agents.  See 75 Fed. Reg. 53,202, 53,204 (Aug. 31, 2010).

The Veteran's STRs are silent for documentation of the disorder.  The Veteran's blood pressures at induction and separation were 130/80 and 130/78, respectively.  See VBA Training Letter 00-07 (July 17, 2000) (defining hypertension as a diastolic blood pressure of 90 mm Hg or more, or the systolic pressure of 140 mm Hg or more, or if both are present).  The records reveal no complaints or treatment related to hypertension or its associated symptoms.  On his August 1968 separation examination, he denied a history of high blood pressure.  His active military service ended in August 1968.

Additionally, in an October 2008 statement, the Veteran indicated that he was exposed to environmental toxins from burning trees and vegetation that was located in Vietnam.  In his March 2010 Substantive Appeal, the Veteran reported that he was exposed to diesel fumes, human waste, and exhaust fumes during his service in Vietnam.  The Veteran's STRs and personnel records do not document that the Veteran was exposed to any of these environmental toxins.  According to his DD-214 Form, the Veteran's Military Occupational Specialty (MOS) was Power Plant Operator.  Thus, based on the Veteran's MOS and his service in Vietnam, the Board will assume that the Veteran was exposed to some environmental toxins during his active military service.

Post-service, the Veteran submitted medical records from his employment with the Tennessee Valley Authority, spanning the time period of 1969 to 1981, which included multiple blood pressure readings that are indicative of hypertension.  Those records include a February 1969 reading indicating blood pressure of 140/76.  See VBA Training Letter 00-07 (July 17, 2000).  The employment records also include an undated examination that diagnoses the Veteran with hypertension.  While the actual date of this examination is unknown, the Board notes that this examination was conducted no earlier than 1973, as the examination notes that the Veteran was provided a valid tetanus shot in 1973.  

In an October 2012 statement by the Veteran and in an August 2009 statement by the Veteran's spouse, the Veteran and his spouse stated that the Veteran was treated for high blood pressure in July 1977, but these medical records were destroyed.  A March 2004 private treatment record documented high blood pressure and a "strong family history of hypertension."  A June 2007 VA clinic record included his report of hypertension being diagnosed five to 6 years previous.  However, he described isolated episodes of hypertension associated with anxiety or white coat hypertension in the 1970s briefly treated with anti-hypertensives until he developed orthostatic hypotensive symptoms.  An October 2006 private medical record reported a history (hx) of mild anxiety which increased blood pressure.  In an October 2012 statement, the Veteran acknowledged that his mother was diagnosed with hypertension, but denied a family history of hypertension.

As previously mentioned, the third element of direct service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  

In support of his claim, the Veteran has submitted a medical article discussing the physiology of stress, including acute stress, episodic acute stress and chronic stress.  The article discusses a fight-or-flight physiologic response of the body in preparation for an emergency involving the sympathetic and parasympathetic nervous systems.  The article discusses how the physiology of stress could result in essential hypertension and/or increased blood pressure.  Additionally, as noted above, the NAS has found "limited or suggestive evidence of an association" between hypertension and exposure to herbicides.  

On VA examination in September 2012, following a review of the claims file and a physical examination of the Veteran, the VA examiner determined that the Veteran's hypertension was less likely as not (less than 50 percent) related to or caused by his time in the service, to include chemical exposure.  The examiner reasoned that the Veteran's STRs did not reveal the onset of hypertension as being in the service.  Hypertension is not a presumptive condition for Agent Orange exposure.  The documentation shows that the onset of the Veteran's hypertension was in the mid-1970s.  The examiner continued by stating that the causes of the Veteran's hypertension were his family history, his diet, and his obesity (body mass index greater than 30).  The examiner stated that all of these risk factors were well-documented in the Veteran's claims file.

The Veteran was afforded another VA examination in April 2015.  The VA examiner reviewed the claims file, to include the lay statements from the Veteran and his wife and to include the Web articles.  The examiner determined that the Veteran's hypertension was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner reviewed the claims file, to include the lay statements from the Veteran and his wife and to include the Web articles.  The examiner concurred with the September 2012 VA examiner regarding the etiology of the Veteran's hypertension and his risk factors.  The April 2015 examiner also concurred with the September 2012 VA examiner's conclusion that the Veteran's hypertension was not presumptively related to environmental toxins, such as Agent Orange.  The April 2015 examiner also pointed out that the Veteran's military discharge blood pressure in August 1968 was 130/78.  The examiner stated that the Veteran's hypertension was not diagnosed until after he left the military service in the mid-1970s.  In summary, the April 2015 VA examiner determined that the Veteran's hypertension was not related to exposures to toxins while on active duty and was not diagnosed while on active duty.

On review of the entirety of the lay and medical evidence, the Board finds that service connection for hypertension as first being manifest in service, attributable to service, or on a presumptive basis, must be denied as the preponderance of the evidence is against the claim.

Here, the documentary evidence does not reflect blood pressure readings indicative of hypertension during active.  In addition, the VA examiner opinions above, upon review of the STRs and other evidence in the claims folder, found that the Veteran's hypertension first manifested after service and was not due to herbicide and/or chemical exposures in service.  The September 2012 VA examiner gave an alternative theory to address the etiology of the current hypertension - namely, family history, diet, and obesity.  The treatment records do not provide contrary evidence.  For all of these reasons, direct service connection for hypertension, to include as secondary to in-service herbicide and environmental toxins, is not warranted.

The Veteran's claim also cannot be granted based on continuity of symptomatology.  Although the record documents high blood pressure shortly after service, the record does not document a diagnosis of hypertension until at least 1973, five years after his active military service.  The record does not document that the Veteran was diagnosed with hypertension prior to this time, despite potentially elevated blood pressure readings.  The record also does not show any treatment or medication for the Veteran's high blood pressure readings.  Further, the STRs do not show that the Veteran developed a chronic cardiovascular-renal disorder during his active military service.  The STRs do not document any high blood pressure readings or diagnoses of hypertension.  The evidence of record does not document continuity of symptomatology during and since the Veteran's active military service.  Thus, the Board finds that the medical evidence does not establish a "chronic disorder" first manifested in service.  38 C.F.R. § 3.303; see Walker, 708 F.3d at 1331.  The Veteran's service connection claim cannot be granted on this theory of entitlement.

Additionally, the Board finds that the Veteran is not entitled to presumptive service connection for cardiovascular-renal disease, to include hypertension.  As stated above, the earliest post-service medical diagnosis of hypertension was in 1973, and the Veteran was separated from the active duty in 1968.  There is no documentation of diastolic pressure of 100 or more, or systolic pressure of 160 or more; or history of diastolic pressure of 100 or more requiring medication for control, within one year of service discharge.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  The finding of an elevated blood pressure reading in 1969 is not sufficient to grant the hypertension claim based on the chronic presumption.  Thus, the presumption for service connection for chronic diseases does not apply, as the Veteran's hypertension did not manifest to a compensable degree within one year of his military discharge.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

In so holding, the Board observes that the Veteran has reported a history of elevated blood pressure readings contemporaneous in time to service.  In fact, he recalled readings as high as 165/105, but he didn't report the exact date of that reading.  Notably, the Veteran denied a history of high blood pressure on his August 1968 separation examination and his 1969 employment examination.  To the extent that the recollections of the Veteran and his spouse speak to the onset of hypertension in service and/or within one year of service discharge, the Board places greater probative weight to the Veteran's statements contemporaneous in time to service discharge as they bear the indicia of reliability as being made in the context of obtaining appropriate medical treatment and/or diagnosis.  See Lilly's An Introduction to the Law of Evidence, 2nd Ed. (1987), pp. 245- 46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

Additionally, the current recollections are subject to the vagaries of memory due to the passage of time - here several decades - and are not consistent with the Veteran's own documented statements in 1968 and 1969 or the accompanying medical evidence.  See, e.g., Seng v. Holder, 584 F.3d 13, 19 (1st Cir.2009) (notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory); State v. Spadafore, 220 S.E.2d 655, 661 (W. Va. 1975) (stating that the fact that a witness "has stated the matters differently on a previous occasion tends to demonstrate either a failure of memory, or a lack of integrity, and in either event it weakens and impairs the value of his testimony."  Additionally, to the extent that the Veteran and his spouse over an etiology opinion, the Board places greater probative weight to the VA physicians who have greater training and expertise than the Veteran and his spouse in diagnosing hypertension and determining its etiology.

As to the NAS reports, the studies and conclusions within the reports are not based upon the specific facts of this case and are greatly outweighed by the VA examiner opinions which are based upon review of the entirety of the lay and medical evidence of record.

The Board further notes that the Veteran's testimony, when viewed closely, does not allege hypertension or hypertensive symptoms during combat.  Thus, the provisions of 38 U.S.C.A. § 1154(b) do not apply.

The Board will now address secondary service connection.

As noted above, a current diagnosis has been established.  Thus, the Veteran has satisfied the first element of secondary service connection.

As stated above, the second element of secondary service connection requires evidence of a service-connected disability.  Here, the Veteran is currently service-connected for PTSD.  Thus, the Veteran has satisfied the second element of secondary service connection.
 
As previously mentioned, the third element of secondary service connection requires medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  

As discussed above, the Veteran has submitted a medical article discussing how the physiology of stress could result in essential hypertension and/or increased blood pressure.  Additionally, the Veteran has provided his recollections of physician comments that his anxiety increased his blood pressure levels, and that he was treated for hypertension associated with anxiety or hypotension in the 1970s.  An October 2006 private treatment record noted a history of anxiety which increased the Veteran's blood pressure. 

On the other hand, on VA examination in September 2012, following a review of the claims file and a physical examination of the Veteran, the VA examiner determined that the Veteran's hypertension was less likely as not (less than 50 percent) related to or caused by his service-connected PTSD.  The documentation showed the onset of the Veteran's hypertension to be in the mid-1970s.  The examiner continued by stating that there was no medically accepted cause and effect link between PTSD and hypertension.  There is no anatomic or physiologic link.  The examiner stated that the causes of the Veteran's hypertension were his family history, his diet, and his obesity (body mass index greater than 30).  The examiner indicated that all of these risk factors were well-documented in the Veteran's claims file.

The Veteran was afforded another VA examination in April 2015.  The VA examiner reviewed the claims file, to include the lay statements from the Veteran and his wife and to include the Web articles.  The examiner determined that the Veteran's hypertension was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected PTSD.  The examiner also found that the Veteran's hypertension was not at least as likely as not aggravated beyond its natural progression by the service-connected PTSD.  The examiner concluded that it was less likely as not that the Veteran's hypertension was aggravated by his service-connected PTSD.  The examiner reasoned that hypertension was not etiologically related to or caused by PTSD.  The examiner stated that the Veteran's hypertension was not diagnosed until after he left the military service in the mid-1970s.  The examiner noted that the Veteran's hypertension risk factors were outlined by the September 2012 VA examiner.  In summary, the VA examiner stated that he agreed with the September 2012 VA examiner's examination report, which found that there was no physiological or anatomic link between the development of hypertension to PTSD.

Additional evidence of record includes a June 2011 VA clinician statement indicating an unawareness of any evidence of a PTSD etiology to the Veteran's hypertensive vascular disease.

On review of the entirety of the lay and medical evidence, the Board finds that service connection for hypertension on a secondary basis must be denied as the preponderance of the evidence is against the claim.

The VA examiners clearly reviewed the STRs and the other evidence in the claims folder.  They provided medical opinions that are supported by and consistent with the evidence of record.  The September 2012 VA examiner provided an alternative theory to address the etiology of the current hypertension - namely, family history, diet, and obesity.  

On the other hand, the medical treatise article holds some probative value as it speaks to general medical principles that physiologic stress could cause or aggravate hypertension.  However, the probative value of these general medical principles is greatly outweighed by the VA examiner opinions as they are based upon an application of general medical principles to the specific facts of this case.  

Additionally, the Veteran's recollections of prior medical diagnoses of hypertension due to anxiety holds some probative weight as the Veteran is directly reporting what he had been told by a doctor.  Similarly, the October 2006 treatment record reflects that the Veteran reported a history of anxiety which increased his blood pressure, and does not reflect any actual diagnosis or opinion.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) ("evidence which is simply information recorded by a medical examiner, unenhanced by any additional medical comment by that examiner, does not constitute 'competent medical evidence.'")  However, the probative value of the Veteran's recollection of prior doctor opinions and diagnoses are also greatly outweighed by the VA examiner opinions as they provide a rationale for their offered opinions while the Board cannot determine from the Veteran's recollections the reasoning and clinical data relied upon by the Veteran's prior doctors in arriving at the medical diagnosis and opinions.

Regarding the competency of lay testimony, the Board acknowledges that the Veteran and his spouse are competent, even as lay people, to attest to factual matters of which they have first-hand knowledge, e.g., symptoms experienced and observed.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Although the Veteran and his spouse are competent to report that the Veteran has been told by medical providers since his military discharge that he had high blood pressure, which resulted in his current hypertension, the Board must still weigh his lay statements against the entirety of the evidentiary record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  

For the reasons set forth above, the Board finds the lay statements asserting that the Veteran's symptoms have been present since his active military service are not credible.  Therefore, these statements do not warrant a grant of service connection or a determination that further development of the medical evidence is required.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for hypertension, to include as secondary to the service-connected PTSD and to include as secondary to in-service herbicide and environmental toxins, is not warranted.

C.  GERD

The Veteran seeks service connection for GERD, to include as secondary to the service-connected PTSD and to include as secondary to in-service herbicide and environmental toxins. 

The Board will begin by addressing direct service connection.

As noted above, the first element of direct service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established.  On VA examination in September 2012, the Veteran was diagnosed with GERD.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of direct service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  

As held above, the Veteran is presumed to have been exposed to herbicides.  However, the herbicide presumptions do not apply to the Veteran because his current diagnosis of GERD is not listed as a presumed disorder under the herbicide presumption.  Accordingly, the herbicide presumption does not apply to the Veteran.  38 C.F.R. § 3.307(a)(6)(ii).  Also, as noted above, VA has determined there is no positive association between exposure to herbicides and any other disorder for which the VA Secretary has not specifically determined that a presumption of service connection is warranted.  

With regard to direct incurrence, the Veteran's STRs are silent for documentation of the disorder.  The records reveal no complaints or treatment related to the Veteran's GERD or its associated symptoms.  GERD was not documented at his military separation examination.  On his August 1968 separation examination, he specifically denied a history of pain or pressure in chest, palpitation or pounding heart, frequent indigestion and, more generally, stomach, liver and intestinal trouble.  

Additionally, in an October 2008 statement, the Veteran indicated that he was exposed to environmental toxins from burning trees and vegetation that was located in Vietnam.  In his March 2010 Substantive Appeal, the Veteran reported that he was exposed to diesel fumes, human waste, and exhaust fumes during his service in Vietnam.  The Veteran's STRs and personnel records do not document that the Veteran was exposed to any of these environmental toxins.  According to his DD-214 Form, the Veteran's Military Occupational Specialty (MOS) was Power Plant Operator.  Thus, based on the Veteran's MOS and his service in Vietnam, the Board will assume that the Veteran was exposed to some environmental toxins during his active military service.

Post-service, a February 1969 work examination report includes the Veteran's denial of having or ever having chest pain or pressure, pounding or palpitation of the heart, and frequent stomach or intestinal trouble.  He provided similar denials on medical examination reports dated in 1970, 1971, 1975, 1978 and 1981.  A December 2007 VA treatment record documented a history of the Veteran being diagnosed with GERD in 1992.  Again, the Veteran's active duty ended in 1968.  This lengthy period without treatment for the disorder tends to weigh against a finding of inservice onset.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).

As previously mentioned, the third element of direct service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  Here, the only medical nexus opinions of record are negative.  

Specifically, on VA examination in September 2012, following a review of the claims file and a physical examination of the Veteran, the VA examiner determined that the Veteran's GERD was less likely as not (less than 50 percent) related to or caused by his time in the service, to include chemical exposure.  The examiner reasoned that the Veteran's STRs did not reveal the onset of GERD during service.  The examiner noted that GERD was not a presumptive condition for Agent Orange exposure.  The medical records documented that the onset of GERD was in the 1990s.  The examiner found that the causes of the Veteran's GERD were his dietary factors and obesity, which were well-documented in the Veteran's claims file.

The Veteran was afforded another VA examination in April 2015.  The VA examiner reviewed the claims file, to include the lay statements from the Veteran and his wife and to include the Web articles.  The examiner determined that the Veteran's current GERD was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner reasoned that GERD is not a presumptive diagnosis related to environmental toxins, to include Agent Orange.  The examiner indicated that the medical records documented that the Veteran's GERD developed in the 1990s, long after he left the military.  The medical records did not document that the Veteran received treatment for his GERD while on active duty.  The examiner added that the Veteran's GERD was diagnosed in the 1990s and he left the military in the late 1960s.  Thus, there was no connection between the Veteran's GERD and his military service.  

On the other hand, the Veteran has provided a medical treatise article discussing the physiology of stress, including acute stress, episodic acute stress and chronic stress.  The article discusses a fight-or-flight physiologic response of the body in preparation for an emergency involving the sympathetic and parasympathetic nervous systems.  The article discusses how the physiology of stress could result in changes in the digestive system.  Additionally, the Veteran has specifically alleged the onset of GERD symptoms in service which he self-treated with over-the-counter medications.  His spouse, who married the Veteran in 1969, also describes the Veteran as having gastrointestinal symptoms since 1969.

On review of the entirety of the lay and medical evidence, the Board finds that service connection for GERD a direct basis must be denied as the preponderance of the evidence is against the claim.

The VA examiners clearly reviewed the STRs and other evidence in the claims folder.  The examiners provided medical opinions that are supported by and consistent with the evidence of record.  The September 2012 VA examiner gave an alternative theory to address the etiology of the current GERD - namely, the Veteran's dietary factors and obesity. The treatment records do not provide contrary evidence.  

With respect to the probative value of these opinions, the Board notes that they relied on a history that the allegations of chronic GERD symptoms since service were not credible.  In this respect, the current recollections of the Veteran and his spouse contradict the Veteran's specific denials of gastrointestinal disability at the time of his discharge in 1968 and on his work physicals dated in 1970, 1971, 1975, 1978 and 1981.  The Board places greater probative weight to the Veteran's statements in 1968, 1970, 1971, 1975, 1978 and 1981 as they bear the indicia of reliability as being made in the context of obtaining appropriate medical treatment and/or diagnosis.  See Lilly's An Introduction to the Law of Evidence, 2nd Ed. (1987), pp. 245- 46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

Additionally, the current recollections are subject to the vagaries of memory due to the passage of time - here several decades - and are not consistent with the Veteran's own documented statements in 1968, 1970, 1971, 1975, 1978 and 1981 or the accompanying medical evidence.  Additionally, to the extent that the Veteran and his spouse offer an etiology opinion, the Board places greater probative weight to the VA physicians who have greater training and expertise than the Veteran and his spouse in diagnosing GERD and determining its etiology.

Thus, the Board finds that the VA examiner relied upon an accurate factual predicate.

On the other hand, the medical treatise article holds some probative value as it speaks to general medical principles that physiologic stress could cause or aggravate gastrointestinal disorders.  However, the probative value of these general medical principles is greatly outweighed by the VA examiner opinions as they are based upon an application of general medical principles to the specific facts of this case.  

Furthermore, the Board notes the Veteran's contentions of symptoms both during and since his active military service.  However, the Veteran is not entitled to service connection for this claim based on continuity of symptomatology since his military discharge because he does not have a current chronic diagnosis, as stated under the laws and regulations.  His current diagnosis of GERD is not considered a chronic disease under the statute.  Therefore, presumptive service connection, and service connection based on continuity of symptomatology, is not warranted for this claim.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a); see Walker, 708 F.3d at 1331 (the theory of continuity of symptomatology can be used only in cases involving those disorders explicitly recognized as chronic under 38 C.F.R. 
§ 3.309(a)).   But, as discussed above, the Board has found that such allegations are not credible.

The Board will now address secondary service connection.

As noted above, a current diagnosis has been established.  Thus, the Veteran has satisfied the first element of secondary service connection.

As stated above, the second element of secondary service connection requires evidence of a service-connected disability.  Here, the Veteran is currently service-connected for PTSD.  Thus, the Veteran has satisfied the second element of secondary service connection.
 
As previously mentioned, the third element of secondary service connection requires medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  

On VA examination in September 2012, following a review of the claims file and a physical examination of the Veteran, the VA examiner determined that the Veteran's GERD was less likely as not (less than 50 percent) related to or caused by his service-connected PTSD.  The examiner reasoned that the medical record documented that GERD was diagnosed in the 1990s.  The examiner stated that there was no medically accepted cause and effect link between PTSD and GERD.  There was no anatomic or physiologic link.  The examiner indicated that the causes of the Veteran's GERD were his dietary factors and obesity, which were well-documented in the claims file.

The Veteran was afforded another VA examination in April 2015.  The VA examiner reviewed the claims file, to include the lay statements from the Veteran and his wife and to include the Web articles.  The examiner determined that the Veteran's current GERD was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected PTSD.  The examiner also found that it was not at least as likely as not that the GERD was aggravated beyond its natural progression by the service-connected PTSD.  The examiner reasoned that GERD is not etiologically related to PTSD.  The examiner noted that the medical records did not document treatment for GERD while the Veteran was on active duty, and a 2007 VA treatment record documented that the GERD was diagnosed in 1992.  The examiner added that the Veteran's GERD was diagnosed in the 1990s and he left the military in the late 1960s.  Thus, there was no connection between the Veteran's GERD and his military service.  In summary, the VA examiner stated that he agreed with the September 2012 VA examiner's examination report, which found that there was no physiological or anatomic link between the development of GERD to PTSD.

On review of the entirety of the lay and medical evidence, the Board finds that service connection for GERD on a secondary basis must be denied as the preponderance of the evidence is against the claim.

The VA examiners clearly reviewed the STRs and other evidence in the claims folder.  They provided medical opinions that are supported by and consistent with the evidence of record.  The September 2012 VA examiner provided an alternative theory to address the etiology of the current GERD - namely, the Veteran's dietary factors and obesity.  The treatment records do not provide contrary evidence.  As such, service connection on a secondary basis for GERD is not warranted.

On the other hand, the medical treatise article has much lower probative value as it does not speak to the specific facts of this case.  Additionally, the opinions of the VA examiners greatly outweigh the lay beliefs and opinions of the Veteran and his spouse, as they have greater training and experience.

The Board further observes that the Veteran has not specifically alleged GERD during combat.  As such, the provisions of 38 U.S.C.A. § 1154(b) do not apply.   

Overall, under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert, 1 Vet. App. at 49.  The Veteran's claim of entitlement to service connection for GERD, to include as secondary to the service-connected PTSD and to include as secondary to in-service herbicide and environmental toxins, is not warranted.


ORDER

The claim of entitlement to service connection for hypertension, to include as secondary to the service-connected PTSD and to include as secondary to in-service herbicide and environmental toxins, is denied. 

The claim of entitlement to service connection for GERD, to include as secondary to the service-connected PTSD and to include as secondary to in-service herbicide and environmental toxins, is denied.



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


